HEDRICK, Judge.
Although the trial court extended the time for the defendants to docket their appeal in this court the full 150 days permitted by Rule 5 of the Rules of Practice in this court, the appeal was not docketed within the 150 days from the date of the entry of the judgment from which the appeal was taken.
*587For defendants’ failure to comply with the Rules of Practice in the Court of Appeals of North Carolina, the appeal is dismissed.
Appeal dismissed.
Judges Morris and Parker concur.